Case 2:18-cv-00295-JRG Document 393 Filed 06/08/20 Page 1 of 1 PageID #: 18973



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 SAS INSTITUTE INC.,                            §
                                                §
                                                §    CIVIL ACTION NO. 2:18-CV-00295-JRG
               Plaintiff,                       §
                                                §
 v.                                             §
                                                §
 WORLD PROGRAMMING LIMITED,                     §
 LUMINEX SOFTWARE, INC.,                        §
                                                §
               Defendants.                      §

                                            ORDER
       Before the Court is World Programming Limited and SAS Institute Inc.’s (collectively, the

“Parties”) Renewal of Their Joint Motion to Continue Trial Setting [Dkt. 333] (the “Motion”).

(Dkt. No. 389.) Having considered the Motion, the Court is of the opinion that it should be and
   .
hereby is GRANTED-IN-PART. It is therefore ORDERED that the pretrial conference in the

above-captioned case take place in-person in Marshall, Texas on August 17-18, 2020. It is

further ORDERED that jury selection for the above-captioned case will take place in-person

in Marshall, Texas on September 14, 2020. The Parties are further ORDERED to submit a

proposed Joint Amended Docket Control Order for the Court's consideration incorporating

these pretrial conference and jury selection dates within ten (10) calendar days from this Order.

      So ORDERED and SIGNED this 8th day of June, 2020.




                                                        ____________________________________
                                                        RODNEY GILSTRAP
                                                        UNITED STATES DISTRICT JUDGE
